

115 SRES 21 IS: Authorizing expenditures by the Committee on the Judiciary.
U.S. Senate
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 21IN THE SENATE OF THE UNITED STATESJanuary 24, 2017Mr. Grassley, from the Committee on the Judiciary, reported the following original resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONAuthorizing expenditures by the Committee on the Judiciary.
	
		1.General
 authorityIn carrying out its powers, duties, and functions under the Standing Rules of the Senate, in accordance with its jurisdiction under rule XXV of the Standing Rules of the Senate, including holding hearings, reporting such hearings, and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of the Standing Rules of the Senate, the Committee on the Judiciary (in this resolution referred to as the committee) is authorized from March 1, 2017, through February 28, 2019, in its discretion, to—
 (1)make expenditures from the contingent fund of the Senate;
 (2)employ personnel; and (3)with the prior consent of the Government department or agency concerned and the Committee on Rules and Administration, use on a reimbursable or nonreimbursable basis the services of personnel of any such department or agency.
			2.Expenses
			(a)Expenses for
 period ending September 30, 2017The expenses of the committee for the period March 1, 2017, through September 30, 2017, under this resolution shall not exceed $5,461,388, of which amount—
 (1)not to exceed $116,667 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $11,667 may be expended for the training of the professional staff of the committee (under procedures specified by section 202(j) of that Act).
 (b)Expenses for fiscal year 2018 periodThe expenses of the committee for the period October 1, 2017, through September 30, 2018, under this resolution shall not exceed $9,362,379, of which amount—
 (1)not to exceed $200,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $20,000 may be expended for the training of the professional staff of the committee (under procedures specified by section 202(j) of that Act).
 (c)Expenses for period ending February 28, 2019The expenses of the committee for the period October 1, 2018, through February 28, 2019, under this resolution shall not exceed $3,900,991, of which amount—
 (1)not to exceed $83,333 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $8,333 may be expended for the training of the professional staff of the committee (under procedures specified by section 202(j) of that Act).
				3.Reporting
 legislationThe committee shall report its findings, together with such recommendations for legislation as it deems advisable, to the Senate at the earliest practicable date, but not later than February 28, 2019.
		4.Expenses and
			 agency contributions
			(a)Expenses of the
			 committee
				(1)In
 generalExcept as provided in paragraph (2), expenses of the committee under this resolution shall be paid from the contingent fund of the Senate upon vouchers approved by the chairman of the committee.
				(2)Vouchers not
 requiredVouchers shall not be required for— (A)the disbursement of salaries of employees paid at an annual rate;
 (B)the payment of telecommunications provided by the Office of the Sergeant at Arms and Doorkeeper;
 (C)the payment of stationery supplies purchased through the Keeper of the Stationery;
 (D)payments to the Postmaster of the Senate;
 (E)the payment of metered charges on copying equipment provided by the Office of the Sergeant at Arms and Doorkeeper;
 (F)the payment of Senate Recording and Photographic Services; or
 (G)the payment of franked and mass mail costs by the Sergeant at Arms and Doorkeeper.
					(b)Agency
 contributionsThere are authorized to be paid from the appropriations account for Expenses of Inquiries and Investigations of the Senate such sums as may be necessary for agency contributions related to the compensation of employees of the committee—
 (1)for the period March 1, 2017, through September 30, 2017; (2)for the period October 1, 2017, through September 30, 2018; and
 (3)for the period October 1, 2018, through February 28, 2019.